Gabxand, J.
The defendant, one of the members of the bar of this court, being brought into court to answer for a contempt of its authority and dignity, commences by a protest against his being arrested without a previous hearing, and in the absence of any cause to justify it. He also refuses to answer the interrogatories propounded to him by the court, as he says there is no rule of law which justifies such a proceeding; and that if there be, he is protected by that provision of the constitution which says, that no one, in a criminal prosecution, “shall be compelled to give' evidence against himself.” He further avows, that he is the author of the petition in which the language and expressions complained of, is contained; and he says, “ as to the bearing of the expressions,” and the “ motives, views and object” he had in applying them as he has done, “ the petition must speak for itself.” The protest then states some other matters, not presenting any legal question, but which it may be necessary to notice in a subsequent part of the opinion.
The power of this court to punish as contempts, acts calcula.ted to bring the tribunal itself into disgrace, and its authority into disregard, is undoubted. In relation to attorneys at law, a pre*505existing power was recognized by an act of the Legislature, passed in 1823, (B. & C.’s Dig. p. 23;) and is also conferred by articles 131, 132 of the Code of Practice, as well in relation to attorneys at law as to other persons. Blackstone, in the 4th book of his Commentaries, p. 286, says, the power to punish for con-tempts is as ancient as the law itself. “For laws, without a competent authority to secure their administration from disobedience and contempt, would be vain and nugatory;” therefore the power to suppress contempts “ by an immediate attachment of the offender, results from the first principles of judicial establishments,” and is inseparable from them. The same learned writer also tells us; “ If the contempt be committed in the face of the court, the offender may be instantly apprehended and imprisoned, without any farther proof or examination.” The process of attachment is intended to bring the party into court; he can give bail when arrested, for his appearance; and in fla- ■ grant cases of contempt, it issues in the first instance. 1 Salk. 84. Strange, 185, 564. 1 Yeates’ Penn. Rep. 1. 11 La. 596. The practice of taking a rule to show cause why an attachment should not issue, arose out of a distinction between direct and consequential contempts, and where it becomes necessary to procure evidence not before the court; but when, as in this case, the evidence of the contempt is before the court, and the offence is palpable, no rule to show cause is necessary.
The allegation of the defendant, that his arrest is an “ arbitrary exercise of authority,” is without the slightest fonndation in law or in fact. A contempt of court is considered in some degree, as a criminal act; as much so as an assault and battery, a libel, or other offence of that kind. Blackstone, and other writers, treat of it under the head of public wrongs, and say that the trial must be summary, so that the punishment may be prompt, and the character of the tribunal vindicated. The defendant seems' to have regarded the charge against him as criminal to a certain extent, when he invoked the protection extended by the constitution to those charged with crimes only.. The doctrine is new to us, and, we think, cannot be sustained by any authority, that a party is entitled to a previous hearing before he can be arrested. Arrest, as we understand the law, is a preliminary *506to a hearing. The arrest of persons, both in civil and criminal cases previous to their being heard, is a thing that occurs daily; and, we suppose, it is the first time the idea has been suggested, that before a magistrate can issue a warrant, or a court order a writ of arrest, the party against whom it is proposed to direct such process must have “ a previous hearing.” To authorize the issuing of warrants or writs of arrest, the tribunal directing them to issue, must have before it such evidence as will justify it in doing so. Such evidence we had before us, when we directed the attachment to issue ; and, until the defendant can show that he is entitled to some special exemption or privilege, he will be treated as any other citizen. A precedent for the course now pursued, is to be found in 11 La. 599.
The right of the court to propound interrogatories to the defendant, is as unquestionable as the right to attach his person. The practice is almost universal, and is not deviated from, except in those cases where the court have other evidence before them upon which they can act. When presented, the court has a right to have them answered; and we do not believe the defendant is protected by the clause of the constitution he invokes. The interrogatories in this case were not propounded for the purpose of compelling the defendant to give evidence against himself; but to enable him, if he could, to exculpate himself from the alleged contempt. This he has refused to do, and thereby aggravated the first offence. 4 Blackstone, 287. 1 Dallas, 319. 3 Yeates’ Penn. Rep. 438.
The second section of the act of 1823, (B, & C.’s Dig. 23,) says, that “ nothing shall be construed, or taken as a contempt of court by an attorney, but what shall be said, done, or committed, directly in the presence or hearing of the court, during the sitting of the same.” By art. 912 of the Code of Practice, a party, or his counsel, must!< apply to the court for a new hearing in the cause, and for this purpose shall present a petition,” &c. From this it is clear,- that the petition must be presented when the court is in session ; it cannot, according to the plain provision of the article, be done at any other time ; and we have a right to presume, that the defendant complied with the law, and presented his petition during the sitting of the court ;• therefore, the con*507tempt was committed during tiie session. In the case of the State v. Keene, (11 La. 596,) it was settled, that the use of abusive and impertinent language in a petition for a re-hearing, was a sufficient ground for an attachment, and for punishing the party for a contempt. The decision given in that case has been universally approved of, as we believe, and we see no reason to doubt its correctness. An application for a re-hearing in this court, is similar to an application for a new trial in the inferior tribunals, and must necessarily pass under the notice and supervision of the court Avhilst in session. To facilitate business in this court, it has been allowed to parties to file their applications with the clerk without a formal motion; but this practice was founded on the supposition and confidence reposed in the members of the profession, that they would not insert in their petitions any matter impertinent to, or abusive of, the court, or any thing calculated to bring the administration of justice into contempt or disrepute. No party, or his counsel, has a right to have any paper or document filed without the knowledge and consent of the court; and it would be strange indeed, if it were permitted to counsel deliberately to write out and file among the records of the court, in the recess between its sittings, the most opprobrious calumnies and abuse of the highest tribunal in the State, without any responsibility, when if ‘the same language had been used in the heat and excitement of an oral argument, it would instantly have consigned the speaker to the walls of a prison. Common sense, law, and justice, all forbid, that a party shall secretly place among the records of this court, with impunity, a document which the author of it would not have been permitted to read in public, and which, if he had attempted to read, would have brought upon him certain punishment. But, jn this case, the defendant has not shown that the document in question was filed in the recess of the court; and we, therefore, have a right to presume, that it was filed according to law, and that he is responsible for it.
’ The defendant has further said, that as to the expressions used, and as to his motives, views, and objects, in applying them, the petition must speak for itself. No one can read the extracts from the printed pamphlet stated in the order directing the arrest ¡of the defendant, after this statement, wjthouf being satisfied, that *508it was his intention,, so far as he was capable of doing so, to abuse and vituperate the judges of this court, and, as much as the power existed in him, to bring them and the administration of justice in this State, into disrepute. The purposes and objects which the defendant may have in view, in effecting this end at this time, we shall not enter into or discuss, but shall content ourselves with a vindication of the motives, acts, and authority of this court, in the case in question,' and a refutation of as unjustifiable and malicious a libel as was ever published or written.
During the last month, after it was announced by the presiding judge of the court, that no causes, other than those then fixed for trial, would be argued or considered, the defendant applied to the judges of this court collectively and individually, and urged upon them the propriety of taking into consideration the case of Mercier v. Canonge et al., upon written briefs, representing that it was a suit rather of a friendly character, and intended to settle a succession, about which difficulties existed, but which, if delayed, Would cause serious injury to some of the parties. Under these circumstances, the court agreed that the cause might be submitted upon briefs to be filed, with an understanding that the case would be considered and decided, if time permitted. In consequence of the anxiety of the defendant, and our own desire to settle what was supposed to be a family difficulty, we did, at some personal inconvenience, and somewhat to the prejudice of other suitors, take the case into consideration, and give it as thorough attention as we could bestow on any case not argued, and pressed as the court was with business!, near the end of a long term. Of six points raised for our decision, three were decided in favor of the clients of the defendant, and three against them ; upon which three points the defendant, in behalf of his clients, has applied for a re-hearing, and in his petition for it, makes imputations upon, and insinuations relative to the judicial integrity of this court, which are unfounded in fact, and calumnious in the highest degree. These expressions are set forth in the order directing the attachment to issue, and need not be repeated.
As to the ire which the defendant says he designed to “ vent,” and the indignation he has expressed inconsequence of ourjudg*509ment, we estimate it as lightly as we do the menace in the printed pamphlet, that it would not be “ safe1'1 for this court to refuse the re-hearing. No apprehension of any thing the defendant can say or do, will induce us to swerve from the duty we owe to the country and ourselves. We shall pursue such a course as appears to us just and proper, regardless of the approbation or disapprobation of interested parties, seeking only the approval of our own consciences, and the support of those for whose common benefit the administration of the laws has been entrusted to our hands.
Knowing as we do, that a government like ours, rests alone upon obedience to the law, and that its supremacy is the only bulwark and safeguard for every civil right; and believing that the defendant is as fully impressed with that opinion as we are, we regret very much, that' one, occupying his position both at the bar and in society, should have set so pernicious an example to the younger members of the profession, and to his fellow citizens ; and we hope that the example we shall make of him, will be a warning to them not to do likewise.
The sentence and judgment of the court is, that the defendant, Pierre Soulé, be imprisoned twenty-four hours in the jail of the parish of Orleans; that he pay a fine of one hundred dollars and the costs of this proceeding; and that he stand committed until the fine and costs are paid.
In the case of The Louisiana State Bank v. Marie Noel Cordier, from the Parish Court of New Orleans, the judgment below was affirmed on appeal in New Orleans, with damages, during the period embraced by this volume.